Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 29, 2021 has been entered. 
	This action is in response to communications filed on 01/29/2021. 
Claims 1 and 9 have been amended. Claims 1-16 are currently pending and allowable.
The following response includes an Examiner’s statement of reasons for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Shawn Cage on September 1, 2021.  The application has been amended as follows:

In the claims:
Please amend claims as follows:

1.	(Currently Amended) A method for remote management of appointment data, comprising:
receiving, by a receiving device of a processing server, appointment data from a computing device, wherein the appointment data includes at least a time and/or date range, an originating user identifier, a plurality of invitee user identifiers, and an appointment length;
initiating, by a transmitting device of the processing server, authentication of the processing server by transmitting an authentication request authentication request including provider credentials for a respective calendar provider associated with each of the plurality of invitee user identifiers and a request for electronic calendar data associated with an electronic calendar data entry of each of the plurality of invitee user identifiers; 
receiving, by the receiving device of the processing server when the processing server has been successfully authenticated by at least one respective calendar provider, an authentication response, which includes the electronic calendar the electronic calendar data entry associated with each of the plurality of invitee user data entries, wherein the electronic calendar data includes at least an indication of availability of an associated user at each time and/or date of a plurality of times and/or dates, the electronic calendar data being received according to a communication protocol of the respective calendar provider associated with each invitee;
identifying, by the processing device of the processing server, at least one appointment time having a highest availability of invitees using one or more algorithms applied to the received electronic calendar data, based on at least a correspondence between the indication of availability for each time and/or date of the plurality of times and/or dates and the time and/or date range and the appointment length for each calendar data entry, wherein the one or more algorithms are configured to maximize availability of associated users;
transmitting, by the transmitting device of the processing server, one of the at least one identified appointment time, for each electronic calendar data entry included in the received electronic calendar data and associated with the user identifier, to a respective calendar provider included in the respective electronic calendar data entry according to a communication protocol of the respective calendar provider;
transmitting, by the transmitting device of the processing server, each of the at least one identified appointment time to the computing device without any of the plurality of time and/or dates not included in the at least one identified appointment time;

discarding, by the processing device of the processing server, the received electronic calendar data for each electronic calendar data entry such that the processing server does not retain the received electronic calendar data, wherein
at least one invitee user data entry includes two or more electronic calendar data entries, the two or more electronic calendar data entries including at least two different calendar providers, and
the transmitted appointment time is the selected appointment time.

4.	(Currently Amended) The method of claim 1, wherein the authentication request is transmitted to the at least two different calendar providers.

5.	(Currently Amended) The method of claim 1, wherein the authentication request further includes the time and/or date range of the electronic calendar data.

9.	(Currently Amended) A system for remote management of appointment data, comprising:
a receiving device of the processing server configured to receive 
one time and/or date range, an originating user identifier, a plurality of invitee user identifiers, and an appointment length;
a processing device of the processing server configured to identify at least one appointment time having a highest availability of invitees using one or more algorithms applied to an indication of availability for each time and/or date of the at least one time and/or date range and the appointment length for each calendar data entry, wherein the one or more algorithms are configured to maximize availability of associated users; and 
a transmitting device of the processing server configured to: 
	initiate authentication of the processing server by transmitting an authentication request for electronic calendar data to a calendar provider associated with each of the plurality of invitee user identifiers, each authentication request including provider credentials for a respective calendar provider associated with each of the plurality of invitee user identifiers and a request for electronic calendar data associated with an electronic calendar data entry for invitee user data entries of each of the invitee user identifiers;
	transmit times electronic calendar data entry included in the originating user data entry and each of the plurality of invitee user data entries, to the respective calendar provider included in the respective electronic calendar data entry according to a communication protocol of the associated calendar provider, and

the receiving device of the processing server is further configured to receive, when the processing server has been successfully authenticated by at least one respective calendar provider, the electronic calendar data for an electronic calendar data entry associated with each of the plurality of invitee user data, wherein the electronic calendar data includes at least an indication of availability of an associated user at each time and/or date of a plurality of times and/or dates, the electronic calendar data being received according to a communication protocol of the respective calendar provider associated with each invitee;
the receiving device of the processing server is further configured to receive a selected appointment time of the at least one identified appointment time from the computing device,
the processing device of the processing server is further configured to discard the received electronic calendar data for each electronic calendar data entry such that the processing server does not retain the received electronic calendar data,
at least one invitee user data entry includes two or more electronic calendar data entries, the two or more electronic calendar data entries including at least two different calendar providers, and
the transmitted appointment time is the selected appointment time.

authentication request is transmitted to at least two different calendar providers.

13.	(Currently Amended) The system of claim 9, wherein the authentication request further includes the time and/or date range of the electronic calendar data.



Reasons for Allowance
Claims 1-16 are allowed.
	The following is an examiner’s statement of reasons for allowance.
Under Step 2A, Prong 2 the judicial exception (Certain Methods of Organizing Human Activity) is integrated into a practical application because the judicial exception is used in a manner that imposes a meaningful limit that is beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
		
Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Nelken (US 2006/0200374) discloses an automated method of scheduling activities between multiple users using different calendar applications.
Gringas et al. (US 8,712,820) discloses a calendar sharing and scheduling method where the organizing part enters identification of participants and requests a time suggestion, the system collects calendar data from each participant and determines when all of the participants are commonly free.
Wang et al. (US 7,108,173) discloses a meeting scheduling agent for coordinating meeting activities. In response to a meeting request initiated by a user the scheduling agent for the initiator and for the invitee negotiate a suitable time acceptable by the invitees.
Gray et al. (US 2013/0290058) discloses a method of providing scheduling services between remote devices. 
Dorenbosch et al. (US 2004/0064355) discloses a resource for scheduling meetings including specifying individuals and desired resources utilizing scheduling agents. 
Nelken (US 2008/0015922) discloses a method for schedule coordination.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
/Renae Feacher/
Primary Examiner, Art Unit 3683